Citation Nr: 1622316	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-21 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for cyst of the mid back.

2. Entitlement to service connection for chest pains.

3. Entitlement to service connection for residuals of broken/fractured ribs.

4. Entitlement to service connection for right ankle disability.

5. Entitlement to service connection for left ankle disability.

6. Entitlement to service connection for right foot disability.

7. Entitlement to service connection for left foot disability.

8. Entitlement to service connection for right knee disability.

9. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from April 1974 to August 1980 and dishonorable service from August 1980 to July 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for residuals of broken/fractured ribs and right and left feet, right and left ankle, and right and left knee disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his April 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of entitlement to service connection for cyst of the mid back and chest pains; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for cyst of the mid back; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for chest pains; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In April 2016, the Veteran indicated at his Board hearing that he wished to withdraw his claims for entitlement to service connection for cyst of the mid back and chest pains.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to service connection for cyst of the mid back is dismissed.

The appeal in the matter of entitlement to service connection for chest pains is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record so that the Veteran is afforded every possible consideration.  

The Veteran's service medical records show complaints related to both feet, both ankles, and both knees during service.  He testified at his Board hearing that he continues to have pain and problems with his feet, ankles, and knees.

The Veteran further testified at his Board hearing that in service he was told he broke one rib and fractured two ribs, and that when he's active the area feels uncomfortable.  The Veteran's service treatment records reflect that in July 1974 he complained of pain on his left side and was found to have a healing fracture of his left tenth rib. 

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

At the Veteran's April 2016 Board hearing the Veteran's representative indicated that at the time the Veteran was notified to report for a VA examination he was no longer in Alabama.  Records indicate the Veteran now resides in Georgia.  The Veteran requested to be rescheduled for a VA examination, which he stated he would attend.

The Board finds that the Veteran had good cause for missing his previously scheduled VA examination and should be scheduled for another VA examination for his claimed feet, ankles, knees, and rib disabilities.  

Also, at his April 2016 Board hearing the Veteran testified that he sought treatment at a VA facility at Fort Rucker, Alabama in the late 1990s.  On remand, the AOJ should request any available records from that facility.  The Veteran's VA treatment records since November 2010 should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file the Veteran's VA treatment records from November 2010 to present.

2. Request and associate with the Veteran's claims file all available treatment records for the Veteran from a VA facility at Fort Rucker, Alabama in the late 1990s.

3. Arrange for the Veteran to undergo VA examinations as to the nature and etiology of his claimed residuals of broken/fractured ribs and right and left foot, right and left ankle, and right and left knee disabilities.  The examiner should opine if it is at least as likely as not that any diagnosed disabilities are related to the Veteran's service.  A rationale for all opinions rendered should be provided.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


